News Release For more information contact: Dennis J. Zember Jr. Executive Vice President & CFO (229) 890-1111 AMERIS BANCORP REPORTS NET INCOME FOR 2007 January 24, 2007 AMERIS BANCORP (NASDAQ-GS: ABCB), Moultrie, Georgia, reported net income of $15.2 million, or $1.11 per share, for the year ended December 31, 2007, compared to net income in 2006 of $22.1 million, or $1.68 per share.Net income for the fourth quarter of 2007 was $1.2 million or $0.09 per share compared to $5.8 million or $0.43 per share in the fourth quarter of 2006. Ameris Bancorp’s performance in 2007 was highlighted by the following significant items: · Exceeded forecasts for loans and deposits in South Carolina in first year of expansion strategy in that state. · Completed consolidation of backroom operations across our four-state footprint. · Revenue growth of 7.6% despite negative pressures from interest rate environment and industry trends on service charges. · Containment of operating expenses despite substantial start-up costs associated with expansion efforts. · Increased provision for loan losses required due to deteriorating real estate environments along coastal areas of Florida. Exceeded first year goals associated with South Carolina expansion strategy Ameris Bank’s five-year strategy to build a significant statewide bank in South Carolina started successfully in 2007 beating the Company’s goals across the board.Loans and deposits grew substantially to $153.5 million and $159.4 million, respectively, during 2007.Exceptional talent was recruited in Charleston, Hilton Head and Columbia, with roster of bankers in South Carolina growing to 60 at December 31, 2007.Net operating losses were less than expected for several reasons, including higher levels of net interest income and mortgage fees than originally forecasted.Total net operating losses associated with the South Carolina strategy in 2007 were $0.10 per share, which compares favorably with the $0.13 per share amount that was initially forecasted.The Company’s commitment to allowing experienced bankers to be the decision makers in their communities continues to attract talent and provides management with confidence that future expansion plans will be successful and significantly accretive to investors. Completed centralization of all backroom operations across our four-state footprint Centralization of The Company’s backroom operations was necessary to provide exceptional, uniform customer service across our expanding footprint.In addition, the profitability of future growth will be maximized when incremental growth in operating expense is concentrated in bankers dealing with customers.All centers were completely operational with trained staff as of December 31, 2007.Commenting on the efforts to complete this important effort, Edwin W. Hortman, President and CEO, said “Change is never easy but our Company’s leadership and employees have embraced the opportunity to restructure.In 2006 we collapsed 15 charters and adopted a single brand.In 2007, our Company took the next step and moved to centralized operations for loans and deposits.As I look back over the last two years, I’m encouraged that the difficult decisions have been made and our Company continues to evolve into a high-performing, growth oriented community bank.” Strong revenue growth despite negative pressures Recurring total revenue (net interest income and non-interest income) grew 7.6% during 2007 to $92.6 million.The net interest income component of total revenue grew 6.7% to $74.6 million in 2007.Loan growth of $171.1 million or 11.9% during 2007 was the primary factor behind the growth in net interest income and more than offset the negative pressures from declining net interest margins.The Company’s net interest margin in 2007 declined to 4.02% from 4.27% in 2006 as the industry dealt with historically thin spreads and flat to inverted interest rate environments.Declines in margins and spreads during 2007 began to moderate as the year ended, and management remains confident that the Company’s pricing disciplines will enable the Company to take advantage of opportunities to widen spreads as the interest rate environment allows. The non-interest income component of total revenue grew 11.7% to $18.3 million in 2007 (excluding gains on sales of charters in 2006 and losses on investment sales in both years). Service charges and fees on deposit accounts grew 7.9% to $12.5 million as the Company increased certain fees and charges.In addition, the Company significantly increased the number of low-cost deposit accounts in every market.Mortgage origination and related fees increased substantially during 2007 as the Company more than doubled its sales force, mostly in the last half of 2007.While total revenue from mortgage related activities increased 40.1% to $3.1 million during 2007, contribution to net earnings was limited due to various start-up costs. -1- Trends in operating expenses Total operating expenses grew 10.9% in 2007 to $58.9 million compared to $53.1 million in 2006.Several factors impacted operating expenses in 2007, the largest factor being the Company’s South Carolina initiative, which accounted for approximately $4.5 million in incremental costs during 2007.Equipment and occupancy expenses increased approximately 9.3% to $7.5 million as additional offices in South Carolina and Florida were opened in 2007. Advertising-related expenses in 2007 increased approximately $460,000 to $2.1 million as the Company expanded its marketing in existing markets and promoted itself in new markets. Marketing costs are not expected to moderate or fall in 2008 as the Company has planned events surrounding openings in several new markets across its footprint and increased marketing around mortgage and treasury services. Trends in credit quality Decreases in credit quality, particularly in the second half of 2007, were significant enough to mitigate improvements elsewhere in the Company.The majority of the decline, as well as the resulting provisions and net charge-offs resulted from declines in the values of real estate collateral along the coastal areas of north Florida.Provisions for loan loss in the fourth quarter of 2007 amounted to $6.9 million compared to $713,000 in the same quarter of 2006.For the year, Ameris Bank recorded $11.3 million in total provision for loan loss, a significant increase over the $2.8 million recorded in 2006.Net charge-offs in 2007 amounted to 0.53% of average loans compared to 0.10% in 2006. At December 31, 2007, non-performing assets amounted to $26.0 million or 1.60% of total loans compared to 1.38% of total loans at September 30, 2007.Other real estate increased approximately $4.5 million during the linked quarter as the Company foreclosed on several larger properties which are being marketed aggressively.The Company’s reserve for loan losses at December 31, 2007 was $27.6 million or 1.71% of total loans, compared to $24.9 million and 1.72%, respectively, at December 31, 2006. Ameris Bancorp is headquartered in Moultrie, Georgia, and has 46 locations in Georgia, Alabama, northern Florida and South Carolina. ***** Ameris Bancorp Common Stock is quoted on the NASDAQ Global Select Market under the symbol “ABCB”. The preceding release contains statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. The words “believe”, “estimate”, “expect”, “intend”, “anticipate” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates which they were made. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Readers are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those indicated in the forward-looking statements as a result of various factors. Readers are cautioned not to place undue reliance on these forward-looking statements. -2- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Twelve Months Ended Dec. Sept June Mar. Dec. Dec Dec 2007 2007 2007 2007 2006 2007 2006 EARNINGS Net Income $ 1,207 $ 3,570 $ 5,373 $ 5,024 $ 5,758 $ 15,172 $ 22,127 PER COMMON SHARE DATA Earnings per share: Basic 0.09 0.26 0.40 0.37 0.44 1.13 1.71 Diluted 0.09 0.26 0.39 0.37 0.43 1.11 1.68 Cash Dividends per share 0.14 0.14 0.14 0.14 0.14 0.56 0.56 Book value per share (period end) 14.06 13.93 13.60 13.51 13.24 14.06 13.19 Tangible book value per share (period end) 9.67 9.51 9.16 9.06 8.73 9.67 8.73 Weighted average number of shares: Basic 13,485,765 13,501,663 13,485,683 13,443,850 13,044,493 13,479,240 13,001,333 Diluted 13,573,626 13,620,069 13,663,072 13,667,509 13,269,289 13,631,069 13,288,633 Period-end number of shares 13,539,985 13,539,195 13,541,476 13,527,520 13,553,002 13,539,985 13,553,002 Market data: High closing price 18.67 23.05 25.58 27.73 28.99 27.73 28.99 Low closing price 13.73 17.72 21.76 23.11 25.77 13.73 19.26 Period end closing price 16.85 18.08 22.47 24.33 28.18 16.85 28.18 Average daily volume 51,604 50,547 38,941 41,130 23,016 45,615 24,502 PERFORMANCE RATIOS Return on average assets 0.23 % 0.68 % 1.06 % 1.01 % 1.17 % 0.74 % 1.22 % Return on average equity 2.50 % 7.56 % 11.64 % 11.22 % 13.51 % 8.14 % 13.90 % Earning asset yield (TE) 7.65 % 7.87 % 7.80 % 7.85 % 7.64 % 7.79 % 7.53 % Total cost of funds 3.79 % 3.90 % 3.84 % 3.79 % 3.65 % 3.83 % 3.29 % Net interest margin (TE) 3.91 % 4.03 % 4.03 % 4.10 % 4.03 % 4.02 % 4.27 % Non-interest income excluding securities transactions, as a percent of total revenue (TE) 10.91 % 11.04 % 11.34 % 11.29 % 17.02 % 11.14 % 13.64 % Efficiency ratio 67.15 % 64.08 % 59.98 % 62.96 % 62.66 % 63.55 % 59.55 % CAPITAL ADEQUACY Equity to assets 9.03 % 8.97 % 8.98 % 8.97 % 8.73 % 9.03 % 8.73 % Tangible common equity to assets 6.39 % 6.30 % 6.24 % 6.20 % 5.95 % 6.39 % 5.95 % OTHER PERIOD-END DATA FTE Headcount 620 621 604 600 600 620 600 Assets per FTE $ 3,402 $ 3,387 $ 3,393 $ 3,394 $ 3,413 $ 3,402 $ 3,413 Branch locations 46 47 46 46 44 46 44 Deposits per branch location $ 38,201 $ 36,337 $ 36,852 $ 37,228 $ 38,867 $ 38,201 $ 38,867 -3- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Twelve Months Ended Dec. Sept June Mar. Dec. Dec Dec 2007 2007 2007 2007 2006 2007 2006 INCOME STATEMENT Interest income Interest and fees on loans $ 33,057 $ 33,479 $ 31,573 $ 30,760 $ 29,175 $ 128,869 $ 107,559 Interest on taxable securities 3,476 3,480 3,434 3,337 3,032 13,727 12,147 Interest on nontaxable securities 158 175 176 179 174 688 555 Interest on deposits in other banks 239 317 659 1,042 1,626 2,256 3,589 Interest on federal funds sold - - 1 91 73 92 261 Total interest income 36,930 37,451 35,843 35,410 34,080 145,632 124,111 Interest expense Interest on deposits 15,758 15,877 15,540 15,205 14,392 62,380 45,599 Interest on federal funds purchased and securities sold under agreements to repurchase 154 43 34 59 62 290 180 Interest on other borrowings 2,213 2,450 1,939 1,727 1,713 8,329 8,371 Total interest expense 18,125 18,370 17,513 16,991 16,167 70,999 54,150 Net interest income 18,804 19,081 18,330 18,419 17,913 74,633 69,961 Provision for loan losses 6,914 2,964 936 507 713 11,321 2,837 Net interest income after provision for loan losses 11,891 16,117 17,394 17,911 17,200 63,312 67,124 Noninterest income Service charges on deposit accounts 3,322 3,197 3,066 2,870 3,665 12,455 11,538 Mortgage banking activity 827 783 799 683 639 3,093 2,208 Other non-interest income 364 680 769 972 2,718 2,785 5,824 Gain(loss) on sale of securities (236 ) (69 ) 8 - - (297 ) (308 ) Total noninterest income 4,278 4,591 4,642 4,525 7,023 18,036 19,262 Noninterest expense Salaries and employee benefits 7,182 7,438 7,492 7,732 7,445 29,844 27,043 Equipment and occupancy expense 2,005 1,757 1,718 1,676 2,281 7,156 6,836 Amortization of intangible assets 325 324 324 324 322 1,298 1,107 Other operating expenses 5,989 5,650 4,245 4,712 5,577 20,596 18,143 Total noninterest expense 15,501 15,170 13,779 14,444 15,626 58,894 53,129 Operating Profit 668 5,539 8,257 7,992 8,597 22,454 33,256 Provision for income taxes (539 ) 1,969 2,884 2,968 2,838 7,282 11,129 Net Income $ 1,207 $ 3,570 $ 5,373 $ 5,024 $ 5,759 $ 15,172 $ 22,127 Diluted earnings per share 0.09 0.26 0.39 0.37 0.43 1.11 1.68 -4- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Dec. Sept. June Mar. Dec. 2007 2007 2007 2007 2006 PERIOD-END BALANCE SHEET Assets Cash and due from banks $ 59,804 $ 58,281 $ 50,328 $ 49,640 $ 66,856 Federal funds sold & interest bearing balances 12,022 22,910 16,342 94,496 135,232 Securities available for sale, at fair value 291,170 301,977 300,642 300,322 283,192 Loans 1,614,049 1,593,014 1,556,862 1,475,869 1,442,951 Less: allowance for loan losses 27,640 26,434 25,032 25,113 24,863 Loans, net 1,586,408 1,566,580 1,531,831 1,450,756 1,418,088 Premises and equipment, net 59,133 54,639 52,385 47,251 46,604 Intangible assets, net 4,802 5,126 5,450 5,775 6,099 Goodwill 54,675 54,675 54,629 54,419 54,365 Other assets 41,337 38,951 37,466 33,754 37,106 Total Assets $ 2,109,350 $ 2,103,139 $ 2,049,073 $ 2,036,413 $ 2,047,542 Liabilities Deposits: Noninterest-bearing demand $ 197,345 $ 192,707 $ 200,849 $ 197,845 $ 221,592 Interest-bearing demand 624,479 586,891 576,309 574,089 545,564 Savings 53,834 57,080 60,243 64,182 63,255 Time deposits 881,607 871,177 857,785 876,391 879,752 Total deposits 1,757,265 1,707,855 1,695,185 1,712,507 1,710,163 Federal funds purchased & securities sold under agreements to repurchase 14,705 32,359 6,966 5,370 15,933 Other borrowings 90,500 116,500 105,500 75,500 75,500 Other liabilities 14,222 15,560 15,054 18,003 24,945 Subordinated deferrable interest debentures 42,269 42,269 42,269 42,269 42,269 Total liabilities 1,918,961 1,914,543 1,864,974 1,853,649 1,868,810 Stockholders' equity Common stock 14,870 14,869 14,868 14,850 14,850 Capital surplus 82,595 82,308 82,019 81,620 81,481 Retained earnings 102,391 103,805 102,124 98,631 95,523 Accumulated other comprehensive loss 1,303 (1,617 ) (4,231 ) (1,744 ) (2,529 ) Less treasury stock (10,769 ) (10,769 ) (10,681 ) (10,593 ) (10,593 ) Total stockholders' equity 190,389 188,596 184,099 182,764 178,732 Total liabilities and stockholders' equity $ 2,109,350 $ 2,103,139 $ 2,049,073 $ 2,036,413 $ 2,047,542 Other Data Earning Assets 1,917,241 1,917,901 1,873,846 1,870,687 1,861,375 Intangible Assets 59,477 59,801 60,079 60,193 60,464 Interest bearing liabilities 1,707,394 1,706,276 1,649,071 1,637,801 1,622,273 Average Assets 2,102,579 2,069,715 2,030,018 2,014,040 1,946,772 Average Stockholders' Equity 191,124 187,290 185,177 181,645 169,135 -5- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Twelve Months Ended Dec. Sept June Mar. Dec. Dec Dec 2007 2007 2007 2007 2006 2007 2006 ASSET QUALITY INFORMATION Allowance for loan losses Balance at beginning of period $ 26,434 $ 25,032 $ 25,113 $ 24,863 $ 23,905 $ 24,863 $ 22,294 Acquired Reserves - 1,024 - 1,024 Provision for loan loss 6,914 2,964 936 507 713 11,321 2,837 Charge-offs 6,499 1,806 1,327 787 1,635 10,418 4,137 Recoveries 791 244 309 530 856 1,874 2,845 Net charge-offs (recoveries) 5,708 1,562 1,018 257 779 8,545 1,292 Ending balance $ 27,640 $ 26,434 $ 25,032 $ 25,113 $ 24,863 $ 27,640 $ 24,863 As a percentage of loans 1.71 % 1.66 % 1.61 % 1.70 % 1.72 % 1.71 % 1.72 % As a percentage of nonperforming loans 145.72 % 135.81 % 154.51 % 282.46 % 361.54 % 145.72 % 361.54 % As a percentage of nonperforming assets 106.47 % 120.37 % 136.90 % 252.93 % 285.29 % 106.47 % 285.29 % Net Charge-off information Charge-offs Commercial
